Case 1:20-cv-01656-NRN Document 1 Filed 06/08/20 USDC Colorado Page 1 of 7




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

Civil Action No. 1:20-cv-1656

TOM ZORDANI,
     Plaintiff,

vs.

HEARTLAND PAYMENT SYSTEMS, LLC,
     Defendant.


                                 ORIGINAL COMPLAINT


       COMES NOW Plaintiff Tom Zordani (“Plaintiff”), by and through his attorneys April

Rhéaume and Josh Sanford of Sanford Law Firm, PLLC, and for his Original Complaint

against Defendant Heartland Payment Systems, LLC (“Defendant”), and in support

thereof he does hereby state and allege as follows:

                         I.     PRELIMINARY STATEMENTS

       1.     Plaintiff brings this action under the Fair Labor Standards Act, 29 U.S.C. §

201, et seq. (“FLSA”), for declaratory judgment, monetary damages, liquidated damages,

prejudgment interest, and costs, including reasonable attorneys’ fees, as a result of

Defendant’s failure to pay Plaintiff lawful overtime compensation for all hours worked in

excess of forty (40) hours per week.

       2.     Plaintiff also brings this action under the Colorado Wage Act, C.R.S. § 8-4-

101, et seq. (“CWA”) and Colorado Minimum Wage Order No. 34, 7 C.C.R. § 1103-1

(“CMWO”).



                                           Page 1 of 7
                         Tom Zordani v. Heartland Payment Systems, LLC
                              U.S.D.C. (D. Colo.) No. 1:20-cv-1656
                                       Original Complaint
Case 1:20-cv-01656-NRN Document 1 Filed 06/08/20 USDC Colorado Page 2 of 7




       3.     Upon information and belief, for at least three (3) years prior to the filing of

this Complaint, Defendant has willfully and intentionally committed violations of the FLSA,

the CWA and the CMWO as described, infra.

                           II.     JURISDICTION AND VENUE

       4.     The United States District Court for the District of Colorado has subject

matter jurisdiction over this suit under the provisions of 28 U.S.C. § 1331 because this

suit raises federal questions under the FLSA.

       5.     Defendant does business in this District and a substantial part of the events

alleged herein occurred in this District; therefore, venue is proper within this District

pursuant to 28 U.S.C. § 1391.

       6.     The witnesses to the wage violations herein reside in this District.

       7.     The records and other documents related to the payroll practices that

Plaintiff challenges are located in this District.

                                  III.       THE PARTIES

       8.     Plaintiff is a resident and citizen of Denver County.

       9.     Defendant is a foreign limited liability company, registered to do business in

Colorado.

       10.    Defendant’s registered agent for service is C T Corporation System, at 7700

East Arapahoe Road, Suite 220, Centennial, Colorado 80112.

       11.    Defendant                  maintains           a            website          at

https://www.heartlandpaymentsystems.com/.




                                            Page 2 of 7
                          Tom Zordani v. Heartland Payment Systems, LLC
                               U.S.D.C. (D. Colo.) No. 1:20-cv-1656
                                        Original Complaint
Case 1:20-cv-01656-NRN Document 1 Filed 06/08/20 USDC Colorado Page 3 of 7




                             IV.     FACTUAL ALLEGATIONS

       12.     Plaintiff repeats and re-alleges all the preceding paragraphs of this

Complaint as if fully set forth in this section.

       13.     Defendant is an “employer” within the meanings set forth in the FLSA, and

was, at all times relevant to the allegations in this Complaint, Plaintiff’s employer.

       14.     Defendant’s primary business includes providing payroll services to other

companies.

       15.     Defendant employs two or more individuals who engage in interstate

commerce or business transactions, or who produce goods to be transported or sold in

interstate commerce, or who handle, sell, or otherwise work with goods or materials that

have been moved in or produced for interstate commerce.

       16.     Defendant’s annual gross volume of sales made or business done is not

less than $500,000.00 (exclusive of excise taxes at the retail level that are separately

stated) for each of the three years preceding the filing of this Complaint.

       17.     At all material times herein, Plaintiff has been entitled to the rights,

protection and benefits provided under the FLSA, the CWA and the CMWO.

       18.     Plaintiff was employed by Defendant within the three (3) years preceding

the filing of this Original Complaint.

       19.     Specifically, Plaintiff was employed by Defendant as a payroll division

manager from July of 2018 until February of 2020, and as a territory manager from

February of 2020 to the present.

       20.     Defendant paid Plaintiff a salary while Plaintiff worked as a payroll division

manager.

                                            Page 3 of 7
                          Tom Zordani v. Heartland Payment Systems, LLC
                               U.S.D.C. (D. Colo.) No. 1:20-cv-1656
                                        Original Complaint
Case 1:20-cv-01656-NRN Document 1 Filed 06/08/20 USDC Colorado Page 4 of 7




       21.     Defendant paid Plaintiff commission when he worked as a territory

manager.

       22.     Plaintiff’s commissions were not always sufficient to meet the minimum

wage requirement for all hours worked.

       23.     For example, in February of 2020, Plaintiff worked at least forty hours each

week, but he made less than $1,000.00 for the entire month.

       24.     At all relevant times herein, Defendant directly hired Plaintiff to work in its

offices, paid him wages and benefits, controlled his work schedule, duties, protocols,

applications, assignments and employment conditions, and kept at least some records

regarding his employment.

       25.     Plaintiff regularly worked in excess of forty (40) hours per week throughout

his tenure with Defendant.

       26.     Defendant failed to pay Plaintiff a sufficient overtime premium for all hours

worked over forty each week.

       27.     Defendant knew or showed reckless disregard for whether the way it paid

Plaintiff violated the FLSA.

               V.     FIRST CLAIM FOR RELIEF—Violation of the FLSA

       28.     Plaintiff repeats and re-alleges all the preceding paragraphs of this

Complaint as if fully set forth in this section.

       29.     29 U.S.C. §§ 206 and 207 require any enterprise engaged in commerce to

pay all employees a minimum wage for all hours worked up to forty (40) in one week and

to pay one and one-half (1.5) times their regular wages for all hours worked over forty




                                            Page 4 of 7
                          Tom Zordani v. Heartland Payment Systems, LLC
                               U.S.D.C. (D. Colo.) No. 1:20-cv-1656
                                        Original Complaint
Case 1:20-cv-01656-NRN Document 1 Filed 06/08/20 USDC Colorado Page 5 of 7




(40) in a week, unless an employee meets certain exemption requirements of 29 U.S.C.

§ 213 and all accompanying Department of Labor regulations.

       30.     Defendant failed to pay Plaintiff a lawful minimum wage for all hours worked.

       31.     Defendant failed to pay Plaintiff one and one-half (1.5) times his regular rate

for all hours worked over forty each week.

       32.     Defendant’s conduct and practice, as described above, have been and are

willful, intentional, unreasonable, arbitrary and in bad faith.

       33.     By reason of the unlawful acts alleged herein, Defendant is liable to Plaintiff

for monetary damages, liquidated damages and costs, including reasonable attorney’s

fees provided by the FLSA for all violations which occurred within the three (3) years

preceding the filing of Plaintiff’s initial complaint, plus periods of equitable tolling.

       34.     Defendant has not acted in good faith nor with reasonable grounds to

believe its actions and omissions were not a violation of the FLSA, and, as a result thereof,

Plaintiff is entitled to recover an award of liquidated damages in an amount equal to the

amount of unpaid overtime premium pay described above pursuant to Section 16(b) of

the FLSA, 29 U.S.C. § 216(b).

       35.     Alternatively, should the Court find that Defendant acted in good faith in

failing to pay Plaintiff as provided by the FLSA, Plaintiff is entitled to an award of

prejudgment interest at the applicable legal rate.

               VI.   SECOND CLAIM FOR RELIEF—Violations of CWA,
                 C.R.S. § 8-4-101, et seq., and CMWO, C.C.R. § 1103-1)

       36.     Plaintiff repeats and re-alleges all previous paragraphs of this Complaint as

though fully incorporated in this section.

       37.     Plaintiff regularly worked more than forty (40) hours per workweek.
                                            Page 5 of 7
                          Tom Zordani v. Heartland Payment Systems, LLC
                               U.S.D.C. (D. Colo.) No. 1:20-cv-1656
                                        Original Complaint
Case 1:20-cv-01656-NRN Document 1 Filed 06/08/20 USDC Colorado Page 6 of 7




        38.     Defendant failed to pay Plaintiff a lawful minimum wage for all hours worked.

        39.     Defendant failed to properly pay Plaintiff overtime wages at a rate of not

less than one and one-half (1.5) times his regular rate of pay for all hours he worked in

excess of forty (40) per workweek.

        40.     Defendant’s conduct and practices, described herein, were willful,

intentional, unreasonable, arbitrary, and in bad faith.

        41.     Because Defendant willfully violated the CWA and CMWO, a three (3) year

statute of limitations shall apply to such violations.

        42.     As a result of Defendant’s policies and practices described above, Plaintiff

was illegally deprived of overtime wages earned, in such amounts to be determined at

trial, and is entitled to recovery of such total unpaid amounts, reasonable attorneys’ fees,

costs and other compensation pursuant to Colo. Rev. Stat. § 8-6-118.

                                VII.    PRAYER FOR RELIEF

        WHEREFORE, premises considered, Plaintiff Tom Zordani respectfully prays that

Defendant be summoned to appear and to answer herein as follows:

        A.      That Defendant be required to account to Plaintiff and the Court for all of

the hours worked by Plaintiff and all monies paid to him;

        B.      A declaratory judgment that Defendant’s practices violate the Fair Labor

Standards Act, 29 U.S.C. § 201, et seq., and attendant regulations at 29 C.F.R. § 516, et

seq.;

        C.      Judgment for damages for all unpaid overtime compensation under the Fair

Labor Standards Act, 29 U.S.C. § 201, et seq., and attendant regulations at 29 C.F.R. §

516, et seq.;

                                             Page 6 of 7
                           Tom Zordani v. Heartland Payment Systems, LLC
                                U.S.D.C. (D. Colo.) No. 1:20-cv-1656
                                         Original Complaint
Case 1:20-cv-01656-NRN Document 1 Filed 06/08/20 USDC Colorado Page 7 of 7




       D.     Judgment for liquidated damages pursuant to the Fair Labor Standards Act,

29 US.C. § 201, et seq., and attendant regulations at 29 C.F.R. § 516, et seq., in an

amount equal to all unpaid overtime compensation owed to Plaintiff and members of the

collective during the applicable statutory period;

       E.     A declaratory judgment that Defendant’s practices alleged herein violate the

Colorado Minimum Wage Order Number 35, 7 Colo. Code Regs. § 1103-1(4);

       F.     Judgment for damages for all unpaid overtime compensation and penalties

to which Plaintiff is lawfully entitled under the Colorado Minimum Wage Order Number

35, 7 Colo. Code Regs. § 1103-1(4), Colo. Rev. Stat. § 8-6-118, and/or the CWCA, Colo.

Rev. Stat. § 8-4-109;

       G.     An order directing Defendant to pay Plaintiff pre-judgment interest,

reasonable attorney’s fees and all costs connected with this action; and

       H.     Such other and further relief as this Court may deem just and proper.

                                                   Respectfully submitted,

                                                   PLAINTIFF TOM ZORDANI

                                                   SANFORD LAW FIRM, PLLC
                                                   One Financial Center
                                                   650 South Shackleford, Suite 411
                                                   Little Rock, Arkansas 72211
                                                   Telephone: (501) 221-0088
                                                   Facsimile: (888) 787-2040

                                                   /s/ April Rhéaume
                                                   April Rhéaume
                                                   Ark. Bar No. 2015208
                                                   april@sanfordlawfirm.com

                                                   /s/ Josh Sanford
                                                   Josh Sanford
                                                   Col. Bar No. 44358
                                                   josh@sanfordlawfirm.com
                                           Page 7 of 7
                         Tom Zordani v. Heartland Payment Systems, LLC
                              U.S.D.C. (D. Colo.) No. 1:20-cv-1656
                                       Original Complaint
